10/29/2020

    ORIGINAL                                                                             Case Number: DA 20-0416
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0416

                                                                            FILED
ANNELIES AIKING-TAYLOR,
                                                                             OCT 2 9 2020
             Plaintiff and Appellant,                                      Bowen Greenwood
                                                                                            Court
                                                                         Clerk of Supreme n,
                                                                            State of Mon ta

      v.                                                           ORDER

OLIVER SERANG,

             Defendant and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on October 28, 2020, this Court has determined that the brief does not comply with
the Rules and must be resubmitted.
       M. R. App. P. 12(b) encourages parties ". . . to limit the number of issues to 4 or
fewer." Appellant's brief contained 23 separate issues, indicated in the brief as 10 issues,
each with sub-issues. Although the rules do not mandate a limit, Appellant's Brief far
exceeds the recommended amount of issues to present on appeal pursuant to M. R. App.
P. 12(b).
       Appellant's brief contains the section "Statement of the Facts part 1," which lists
all relevant files from the Justice Court and the District Court. This section is not
required under M. R. App. P. 12(1)(a)-(i). The relevant transcripts and documents to
which Appellant refers should be transmitted to this Court for review. Many of these
documents appear to be contained in Appellant's Appendix. The Rules provide the
manner in which transmittal ofthe record and transcripts must be accomplished.
      Finally, pursuant to M. R. App. P. 11(4)(a), "a principal brief shall not exceed
10,000 words ...." Appellant's certificate indicates that the brief meets the 10,000-word
limit, however, upon review it appears that Appellant's brief approaches, if not exceeds, a
12,000-word count.
       Therefore,
      IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the above noted insufficiencies and
specified Rules;
      IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
ofthis Court and that one copy ofthe revised brief be served on each counsel of record;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
      IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant, appearing pro se, by the Clerk of
this Court and shall be due and payable upon receipt; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy ofthis Order to all counsel upon whom the brief was served.


      DATED this 26r.‘day of October, 2020.
                                                        For the Court,




                                                        By
                                                                       Justice